DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments have been fully considered.

Applicant has amended the claims.  In order to address these amendments, prior art Molkdar (2007/0298799) has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799).

Regarding claim 1, Yonge discloses a time synchronization maintenance method, comprising: 
determining, by a node of a mesh communication network, a transmission time to transmit data in a transmission queue; (See Yonge para. 74, fig. 2; mesh network (e.g. mesh communication network);para. 21-22; time slots determined for transmission of data which is stored before transmission (e.g. a queue))
determining, by the node, an amount of time until commencement of a next beacon signal slot used to transmit a time synchronization beacon signal from the node or another node of the mesh communication network; and (See Yonge para. 30; map corresponds to a selected interval of time between beacon transmission; see also para. 70, fig. 4; repeating beacon period; transmitting node is assigned slots based upon the beacon interval which have a certain duration (e.g. time); fig. 4; devices are synchronized in time based upon the assignments of when to transmit and/or receive)
Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during) and that a time slot is used for transmitting data. (See Yonge para. 22)
Yonge does not explicitly disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  However, Peterson does disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  (See Peterson para. 62, lines 17-30; large blocks of data are broken upon into subblocks and each subblock is transmitted in a separate time period (packet))  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods of Peterson with the motivation being to prevent one device from overburdening the network and causing latency issues with other devices and further to ensure important control data can get through the network and further to allow for fair sharing of a medium.
Yonge in view of Peterson does not explicitly disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  However, Molkdar does disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  (See Molkdar para. 63)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson to include the teaching of wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size of Molkdar with the motivation being to simplify transmission characteristics (by not having different transmission rates) and further to have wide compatibility with end-user devices and further to ensure meeting delay and/or jitter requirements of transmissions.

	Regarding claim 2, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1, wherein the next beacon signal slot comprises a parent beacon signal slot in which a parent node of the node transmits the time synchronization beacon signal.  (See Yonge para. 95; central beacon transmission transmitted repeatedly from Central coordinator station, CCo, (e.g. parent node))

	Regarding claim 4, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1, wherein the time synchronization beacon signal is configured to maintain time synchronization between a set of nodes of the mesh communication network. (See Yonge para. 95; central beacon transmission transmitted repeatedly from Central coordinator station, CCo, (e.g. parent node); fig. 4, para. 102; beacon provides scheduling information and allows for correct contention (in right period) among devices (time sync))

	Regarding claim 5, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.
 Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during)) and that a time slot is used for transmitting data. (See Yonge para. 22)  Yonge does not explicitly disclose sending all the data in the time slot if it will fit.  However, Peterson does disclose sending all the data in the time slot if it will fit.  (See Peterson para. 62, lines 17-30; if a block is too large for a single data packet then it is broken up; implied that if it is not too large for a single data packet then there is no need to break it up)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of sending all the data in the time slot if it will fit of Peterson with the motivation being to save overhead and thus bandwidth (sending more than one packet may be wasteful if not needed because each packet requires headers and other control data that is not the sending of actual data).

Regarding claim 7, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.  Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during)) and that a time slot is used for transmitting data. (See Yonge para. 22)  Yonge does not explicitly disclose sending all the data in the time slot if it will fit.  However, Peterson does disclose sending all the data in the time slot if it will fit.  (See Peterson para. 62, lines 17-30; if a block is too large for a single data packet then it is broken up; implied that if it is not too large for a single data packet then there is no need to break it up)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of sending all the data in the time slot if it will fit of Peterson with the motivation being to save overhead and thus bandwidth (sending more than one packet may be wasteful if not needed because each packet requires headers and other control data that is not the sending of actual data).

	Yonge in view of Peterson in view of Molkdar do not explicitly disclose repeating the steps of the process again.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of repeating the steps of the process again with the motivation being it is common sense (that is, the device may have additional data to transmit and/or receive at some point in the future as opposed to the device only ever in the life of the device being able to transmit and/or receive one time which is not reasonable).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Hess (2019/0310308).

	Regarding claim 3, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein determining the transmission time amount to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate.  However, Hess does disclose wherein determining the transmission time to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate.  (See Hess para. 245; determine total size in bytes of data to be transmitted and calculate time slices (an amount of time) based upon the baud rate; that is baud rate is bytes/time therefore, bytes/bytes/time = time)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein determining the transmission time to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate of Hess with the motivation being to allow a device to know how many slots to schedule and further to plan resource assignment based upon network capability.

	 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Nishikata (2014/0376359).

Regarding claim 6, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein the data comprises metrology data collected by the node or by a child of the node.  However, Nishikata does disclose wherein the data comprises metrology data collected by the node or by a child of the node.  (See Nishikata para. 25; meter reading device which measures electricity usage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein the data comprises metrology data collected by the node or by a child of the node of Nishikata with the motivation being to save time and money (instead of reading meters by hand, meters can be read wirelessly which saves man hours and time) and further to allow for the quick collection of sensor data for billing and/or diagnosis of problems.

	Regarding claim 8, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein the node comprises a metrology device configured to meter consumption of electricity, water, or natural gas. (See Nishikata para. 25; meter reading device which measures electricity usage; see also para. 109)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein the node comprises a metrology device configured to meter consumption of electricity, water, or natural gas of Nishikata with the motivation being to save time and money (instead of reading meters by hand, meters can be read wirelessly which saves man hours and time) and further to allow for the quick collection of sensor data for billing and/or diagnosis of problems.
	 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Choi (2013/0250928).

	Regarding claim 9, Yonge in view of Peterson in view of Molkdar discloses the method of claim 1.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein transmitting the data in the transmission queue is performed using a Time Synchronous Channel Hopping (TSCH) scheme, and wherein the mesh communication network is established using RF mesh or RF mesh IP standards.  However, Choi does disclose wherein transmitting the data in the transmission queue is performed using a Time Synchronous Channel Hopping (TSCH) scheme, and wherein the mesh communication network is established using RF mesh or RF mesh IP standards.  (See Choi para. 14, 16; wireless mesh and TSCH)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein transmitting the data in the transmission queue is performed using a Time Synchronous Channel Hopping (TSCH) scheme, and wherein the mesh communication network is established using RF mesh or RF mesh IP standards of Choi with the motivation being to provide compatibility with the IEEE suite of standards which saves time and money and further to allow for interoperability and wireless connectivity with other devices using TSCH and further to provide security and robustness against interference.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799).

	Regarding claim 10, Yonge discloses a node of a networked system, comprising: 
a processor configured to execute computer-readable instructions; 
a memory configured to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations comprising: 
Determining a transmission time to transmit data in a transmission queue; (See Yonge para. 74, fig. 2; mesh network (e.g. mesh communication network);para. 21-22; time slots determined for transmission of data which is stored before transmission (e.g. a queue))
Determining an amount of time until commencement of a next beacon signal slot used to transmit a time synchronization beacon signal from the node or another node of a mesh communication network; and (See Yonge para. 30; map corresponds to a selected interval of time between beacon transmission; see also para. 70, fig. 4; repeating beacon period; transmitting node is assigned slots based upon the beacon interval which have a certain duration (e.g. time); fig. 4; devices are synchronized in time based upon the assignments of when to transmit and/or receive; devices have a processor executing an algorithm stored in memory)
Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during) and that a time slot is used for transmitting data. (See Yonge para. 22)
Yonge does not explicitly disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  However, Peterson does disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  (See Peterson para. 62, lines 17-30; large blocks of data are broken upon into subblocks and each subblock is transmitted in a separate time period (packet))  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods of Peterson with the motivation being to prevent one device from overburdening the network and causing latency issues with other devices and further to ensure important control data can get through the network and further to allow for fair sharing of a medium.
Yonge in view of Peterson does not explicitly disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  However, Molkdar does disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  (See Molkdar para. 63)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson to include the teaching of wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size of Molkdar with the motivation being to simplify transmission characteristics (by not having different transmission rates) and further to have wide compatibility with end-user devices and further to ensure meeting delay and/or jitter requirements of transmissions.

	Regarding claim 11, Yonge in view of Peterson in view of Molkdar discloses the node of claim 10, wherein the next beacon slot comprises a parent beacon slot in which a parent node of the node transmits the time synchronization beacon signal. (See Yonge para. 95; central beacon transmission transmitted repeatedly from Central coordinator station, CCo, (e.g. parent node))

	Regarding claim 13, Yonge in view of Peterson in view of Molkdar discloses the node of claim 10, wherein the time synchronization beacon signal is configured to maintain time synchronization between a set of nodes of the mesh communication network. (See Yonge para. 95; central beacon transmission transmitted repeatedly from Central coordinator station, CCo, (e.g. parent node); fig. 4, para. 102; beacon provides scheduling information and allows for correct contention (in right period) among devices (time sync))

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Hess (2019/0310308).

	Regarding claim 12, Yonge in view of Peterson in view of Molkdar discloses the node of claim 10.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein determining the transmission time to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate.  However, Hess does disclose wherein determining the transmission time to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate.  (See Hess para. 245; determine total size in bytes of data to be transmitted and calculate time slices (an amount of time) based upon the baud rate; that is baud rate is bytes/time therefore, bytes/bytes/time = time)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein determining the transmission time to transmit the data in the transmission queue comprises: identifying a baud rate of a current communication link of the node; detecting a number of bytes in the data; and dividing the number of bytes in the data by the baud rate of Hess with the motivation being to allow a device to know how many slots to schedule and further to plan resource assignment based upon network capability.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Nishikata (2014/0376359).

	Regarding claim 14, Yonge in view of Peterson in view of Molkdar discloses the node of claim 10.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose a radio configured to communicate with the mesh communication network; and a metrology device in communication with the radio.  However, Nishikata does disclose a radio configured to communicate with the mesh communication network; and a metrology device in communication with the radio.  (See Nishikata para. 25,34; mesh network which is wireless containing devices collecting electricity usage data (e.g. metrology device))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Yonge in view of Peterson in view of Molkdar to include the teaching of a radio configured to communicate with the mesh communication network; and a metrology device in communication with the radio of Nishikata with the motivation being the motivation being to save time and money (instead of reading meters by hand, meters can be read wirelessly which saves man hours and time) and further to allow for the quick collection of sensor data for billing and/or diagnosis of problems.

	Regarding claim 15, Yonge in view of Peterson in view of Molkdar in view of Nishikata discloses the node of claim 14, wherein the metrology device is configured to meter consumption of electricity, water, or natural gas, and wherein the data in the transmission queue comprises metrology data from the metrology device. (See Nishikata para. 25,34; mesh network which is wireless containing devices collecting electricity usage data (e.g. metrology device); the device stores the data (e.g. queue) before transmitting it)  the motivation being the motivation being to save time and money (instead of reading meters by hand, meters can be read wirelessly which saves man hours and time) and further to allow for the quick collection of sensor data for billing and/or diagnosis of problems.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799)

	Regarding claim 16, Yonge discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising: 
Determining a transmission time to transmit data in a transmission queue; (See Yonge para. 74, fig. 2; mesh network (e.g. mesh communication network);para. 21-22; time slots determined for transmission of data which is stored before transmission (e.g. a queue))
Determining an amount of time until commencement of a next beacon signal slot used to transmit a time synchronization beacon signal from the node or another node of the mesh communication network; and (See Yonge para. 30; map corresponds to a selected interval of time between beacon transmission; see also para. 70, fig. 4; repeating beacon period; transmitting node is assigned slots based upon the beacon interval which have a certain duration (e.g. time); fig. 4; devices are synchronized in time based upon the assignments of when to transmit and/or receive; devices have a processor executing an algorithm stored in memory)
Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during) and that a time slot is used for transmitting data. (See Yonge para. 22)
Yonge does not explicitly disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  However, Peterson does disclose determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods.  (See Peterson para. 62, lines 17-30; large blocks of data are broken upon into subblocks and each subblock is transmitted in a separate time period (packet))  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of determining an amount of data that can fit inside a time period and when there is more data than can fit inside the time period splitting the data up into multiple time periods of Peterson with the motivation being to prevent one device from overburdening the network and causing latency issues with other devices and further to ensure important control data can get through the network and further to allow for fair sharing of a medium.
Yonge in view of Peterson does not explicitly disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  However, Molkdar does disclose wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size.  (See Molkdar para. 63)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson to include the teaching of wherein data is transmitted at a fixed rate and the amount of time needed to transmit depends upon the data size of Molkdar with the motivation being to simplify transmission characteristics (by not having different transmission rates) and further to have wide compatibility with end-user devices and further to ensure meeting delay and/or jitter requirements of transmissions.

	Regarding claim 17, Yonge in view of Peterson in view of Molkdar discloses the non-transitory computer-readable medium of claim 16, wherein the next beacon slot comprises a parent beacon slot in which a parent node of the node transmits the time synchronization beacon signal.  (See Yonge para. 95; central beacon transmission transmitted repeatedly from Central coordinator station, CCo, (e.g. parent node))

Regarding claim 18, Yonge in view of Peterson in view of Molkdar discloses the non-transitory computer-readable medium of claim 16.  Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during)) and that a time slot is used for transmitting data. (See Yonge para. 22)  Yonge does not explicitly disclose sending all the data in the time slot if it will fit.  However, Peterson does disclose sending all the data in the time slot if it will fit.  (See Peterson para. 62, lines 17-30; if a block is too large for a single data packet then it is broken up; implied that if it is not too large for a single data packet then there is no need to break it up)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of sending all the data in the time slot if it will fit of Peterson with the motivation being to save overhead and thus bandwidth (sending more than one packet may be wasteful if not needed because each packet requires headers and other control data that is not the sending of actual data).

	Regarding claim 19, Yonge in view of Peterson in view of Molkdar discloses the non-transitory computer-readable medium of claim 16.  Yonge also discloses that stations may communicate between beacons (but not during)  (See Yonge para. 95; stations may communicate between beacon transmissions (but not during)) and that a time slot is used for transmitting data. (See Yonge para. 22)  Yonge does not explicitly disclose sending all the data in the time slot if it will fit.  However, Peterson does disclose sending all the data in the time slot if it will fit.  (See Peterson para. 62, lines 17-30; if a block is too large for a single data packet then it is broken up; implied that if it is not too large for a single data packet then there is no need to break it up)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge to include the teaching of sending all the data in the time slot if it will fit of Peterson with the motivation being to save overhead and thus bandwidth (sending more than one packet may be wasteful if not needed because each packet requires headers and other control data that is not the sending of actual data).
	Yonge in view of Peterson in view of Molkdar do not explicitly disclose repeating the steps of the process again.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of repeating the steps of the process again with the motivation being it is common sense (that is, the device may have additional data to transmit and/or receive at some point in the future as opposed to the device only ever in the life of the device being able to transmit and/or receive one time which is not reasonable).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yonge (2007/0025391), and further in view of Peterson (2003/0016696) and further in view of Molkdar (2007/0298799) and further in view of Nishikata (2014/0376359).

	Regarding claim 20, Yonge in view of Peterson in view of Molkdar discloses the non-transitory computer-readable medium of claim 16.  Yonge in view of Peterson in view of Molkdar do not explicitly disclose wherein the data comprises metrology data collected by the node or by a child of the node.  However, Nishikata does disclose wherein the data comprises metrology data collected by the node or by a child of the node.  (See Nishikata para. 25; meter reading device which measures electricity usage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonge in view of Peterson in view of Molkdar to include the teaching of wherein the data comprises metrology data collected by the node or by a child of the node of Nishikata with the motivation being to save time and money (instead of reading meters by hand, meters can be read wirelessly which saves man hours and time) and further to allow for the quick collection of sensor data for billing and/or diagnosis of problems.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461